Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 4 recites the limitation "the growth control" in 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that “the growth control material. Clarification is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuang et al. (US 2016/0020297).
As for claim 1, Kuang et al. disclose in Figs. 2A-2C and 5 and the related text a device comprising: 
a fin structure (A’, Fig. 2A) disposed on a substrate 14/107; 
a gate structure disposed over the fin structure (fig. 2A), wherein the gate structure includes: 
a gate dielectric layer 101 disposed over the fin structure (fig. 2A, ¶0033); 
a first layer 105/103a disposed over the gate dielectric layer 101, the first layer 105/103a having a first (left) sidewall 105 and a second (right) opposing sidewall 105 such that a bottom surface (upper surface of 103a) of the first layer 105/103a extends from the first sidewall to the second sidewall of the first layer (fig. 5); 
a growth control material 103b (¶0045-0048 and Fig. 5) disposed along and physically contacting the first sidewall of the first layer 105/103a (fig. 5), the growth control material 103b having a different material composition than the first material (¶0045, 0047 and 0055), the growth control material 103b having the same material composition throughout the growth control material (Fig. 5 and ¶0045); and 
a gate electrode fill material 110 disposed on and physically contacting the growth control material 103b and physically contacting the bottom surface of the first 
The limitation “growth control” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113. 

As for claim 2, Kuang et al. disclose the device of claim 1, wherein the first layer 105/103a includes a material selected from the group consisting of metal nitride (¶0044-0045 and ¶0055).  

As for claim 3, Kuang et al. disclose the device of claim 1, wherein the gate electrode fill material 110 is disposed between the growth control material 103b and the bottom surface of the first layer 105/103a such that no portion of the growth control material 103b interfaces with the bottom surface of the first layer 105/103a (see attached Fig. 5).



As for claim 5, Kuang et al. disclose the device of claim 1, wherein the gate structure further includes a work function layer (lower layer of 102, ¶0044) disposed on the gate dielectric layer 101 such that the work function layer (lower layer of 102) is disposed between the gate dielectric layer 101 and the first layer 105/103a.  

As for claim 6, Kuang et al. discloses the device of claim 5, wherein the gate structure further includes a wetting layer (upper layer of 102 ¶0044) disposed on the work function layer (lower layer of 102) such that the wetting layer (upper layer of 102) is disposed between the work function layer (lower layer of 102) and the first layer 105/103a.  

As for claim 7, Kuang et al. discloses the growth control material 103b includes a material selected from the group consisting of WN (¶0045).  

As for claim 8, Kuang et al. disclose in Fig. 2A-2C and Fig. 4B and the related text a device comprising: 
a gate structure disposed over a substrate 107, wherein the gate structure includes: 

a growth control material 103b-4 disposed within the recess decreasing in (vertical) thickness as the growth control material 103b-4 extends towards the substrate 107 (fig. 4B), the growth control material having a different material composition than the first material (¶0045-0047 and 0055), the growth control material 103b-4 having the same material composition throughout the growth control material 103b-4; and 
a fill material 110 (see fig. 5) disposed within the recess and physically contacting the growth control material 103b-4 and the bottom surface of the first material layer 105/103a or 101/102/105/103a (attached fig. 4B and 5).  
The limitation “growth control” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113. 

As for claim 11, Kuang et al. disclose the device of claim 8, wherein the growth control material 103b-4 extends to and physically contacts the bottom surface of the first material layer 105/103a (fig. 4B).

As for claim 12, Kuang et al. disclose the device of claim 8, wherein the growth control material 103b-4 (upper portion) does not physically contact the bottom surface of the first material layer 105/103a (Fig. 4B).  

As for claim 14, Kuang et al. disclose the device of claim 8, wherein the first material layer (portion 101 of the first layer 101/102/105/103a) includes an oxide material (¶0039).  

As for claim 15, Kuang et al. disclose in Figs. 2A-2B, 4B or 5 and the related text a device comprising: 
a gate structure disposed over a semiconductor substrate 107, 
wherein the gate structure includes: a gate dielectric layer 101 disposed over the semiconductor substrate 107; 
a barrier layer 105/103a disposed over the gate dielectric layer 101, the barrier layer 105/103a having a first (left) sidewall and a second (right) opposing sidewall such that a bottom surface (upper surface of 103a) of the barrier layer 105/103a extends from the first sidewall to the second sidewall of the barrier layer (fig. 5); 
a growth control material 103b/103b-4 disposed along and physically contacting the first sidewall of the barrier layer 105/103a (fig. 5), the growth control material 103b having different material composition than the barrier layer 105/103a (¶0045, 0047 and 0055), the growth control material 103b having the same material composition throughout the growth control material (fig. 5); and 

The limitation “growth control” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113. 

As for claim 16, Kuang et al. disclose the device of claim 15, wherein the growth control material 103b is disposed directly on a second portion (side portion of 103a) of the bottom surface of the barrier layer 105/103a (fig. 5).  

As for claim 17, Kuang et al. et al. disclose the gate electrode fill material 110 has a first width along an upper portion of the gate structure 110 and a second width along a lower portion of the gate structure 110, the first width being different than the second width (fig. 5). 



As for claim 19, Kuang et al. disclose the device of claim 18, wherein the barrier layer 105/103a is disposed directly on the wetting layer (upper layer of 102) (fig. 5 and ¶0044).  

As for claim 20, Kuang et al. disclose the device of claim 15, wherein the (vertical) width of the growth control material 103b-4 decreases as the growth control material extends along the first sidewall of the barrier layer 105/103b toward the bottom surface of the barrier layer 105/103a (fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Kuang et al. (US 2016/0020297) in view of Kim (US 2013/0299914, as recited in previous rejections).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  See claims 8 and 9 for explanation of obviousness.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As for claim 9, Kuang et al. disclose the device of claim 8, wherein the gate structure further includes: 
a gate dielectric layer 101 having a second u-shaped profile; 

a wetting layer (upper layer of 102, ¶0044) having a fourth u-shaped profile, and 
wherein the first material layer 105/103a is barrier layer (¶0045 and ¶0055).
Kuang et al. did not disclose the gate dielectric layer having a second u-shaped profile, the work function layer having a third u-shaped profile and the wetting layer having a fourth u-shaped profile. 
Kim teaches in Fig. 1 and the related text a gate dielectric layer 131 having a u-shaped profile, a work function layer 140 having a u-shaped profile and a wetting layer 150 having a u-shaped profile.
Kuang et al. and Kim are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuang et al. to include the gate dielectric layer having a second u-shaped profile, the work function layer having a third u-shaped profile and the wetting layer having a fourth u-shaped profile as taught by Kim, in order to reduce leakage current and to achieve the device properties.   
Furthermore, the change in shape of said layers were a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configurations of said layers were significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



As for claim 13, Kuang et al. disclosed substantially the entire claimed invention, as applied in claim 8, except the first material layer, the growth control material and the fill material extend to the same height over the substrate.  
Kim teaches in Fig. 1 and the related text a first material layer 140, a growth control material 150 and a fill material 161 extend to the same height over a substrate 100.  
Kuang et al. and Kim are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kuang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kuang et al. to include the first material layer, the growth control material and the fill material extend to the same height over the substrate as taught by Kim, in order to improve the performance of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811